Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142933 & (18)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 142933
                                                                    COA: 299462
                                                                    Wayne CC: 93-001098-01-FC
  RANDALL MARK BRYANT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 18, 2011 order
  of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting
  Attorney to answer the application for leave to appeal within 42 days after the date of this
  order. It appearing to the Court that the trial court record may aid the prosecutor in
  responding to the application, the file shall be transmitted to the Wayne Circuit Court for
  the prosecutor’s review.

         The application for leave to appeal and motion to remand remain pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2011                  _________________________________________
         d0919                                                                 Clerk